Gray, C. J.
The jury were authorized by law to include in their assessment of damages an allowance for interest from the time when the land was taken. Edmands v. Boston, 108 Mass. 535. The bill of exceptions does not show the date of actual entry upon the land, or raise any question as to the amount of *167interest, if any interest might be allowed. The direction to the jury to assess the item of interest separately is expressly stated not to have been excepted to. The verdict returns both the principal sum and the interest as u damages sustained” by the petitioner. The entire verdict should therefore have been accepted.
But the verdict also shows that the whole of the damages awarded by the jury, other than by way of interest, was exactly the same in amount as the damages which had been awarded by the selectmen. As it thus clearly appears that the damages were not increased, the charges arising on the application for a jury must be paid by the petitioner, and not by the town. Gen. Sts. % 43, § 73. Verdict accepted; petitioner to pay charges.